NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0220n.06

                                        Case No. 18-1809

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Apr 26, 2019
SHERMAN STOKES,                                     )                      DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                    )       MICHIGAN
                                                    )
       Defendant-Appellee.                          )




BEFORE: SILER, GIBBONS, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Sherman Stokes appeals the district

court’s judgment affirming the decision of Commissioner of Social Security Nancy Berryhill,

which denied his application for Disability Insurance Benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. On appeal, Stokes sets forth the same

arguments he presented in the district court, contending that the Administrative Law Judge did not

adequately account for all Stokes’ impairments and that the ALJ abused her discretion in not

obtaining an additional medical expert opinion.

       This Court reviews the district court’s decision de novo but reviews the underlying final

decision of the Commissioner for substantial evidence, pursuant to 42 U.S.C. § 405(g). Having

carefully considered the record on appeal and the briefs of the parties, we agree with the district
Case No. 18-1809, Stokes v. Comm’r of Soc. Sec.


court’s order and find that the order thoroughly and accurately sets forth the relevant facts and

governing law and clearly articulates the reasons underlying its decision. Because the issuance of

a full opinion would be duplicative and serve no further jurisprudential purpose, we AFFIRM the

judgment and adopt the district court’s order in full as this court’s opinion.




                                                -2-